DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The examiner is aware of the functional language in the claims.

Claim Objections
            Claims  7 and 26 objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  6 objected to because of the following informalities: it appears that the claim comprises two claims in the form of one claim. Appropriate correction is required. 
Claims 9, 24 and 30  is/are objected to because of the following informalities: claims do not end with a period. Appropriate correction is required.
Claims  23 objected to because of the following informalities: (their). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, fiducials or other markings, stereo, the multiple systems, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 6-9, 14-16, 18, 19, 23, 24 and 26-31  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 3, 4 and 29   the phrases "the voltage”. There is insufficient antecedent basis for this limitation in the claim.
Re claim 6    the phrase "enough thrust” is a relative term which renders the claim indefinite.  The term "enough thrust”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re claim 6     the term “itself” is improper claim language rendering the claim vague and indefinite for examination. 
Re claim 7    the phrases "the drone”. There is insufficient antecedent basis for this limitation in the claim. Also It is unclear which drone the “the drone” refers to.
Re claim 8    the phrases "the desired coupling altitude”. There is insufficient antecedent basis for this limitation in the claim.
Re claims 8, 9, 14 , 16, 27   the claim recites "can and can be" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Re claim 9    the phrases "the coupling maneuver”. There is insufficient antecedent basis for this limitation in the claim.
Re claim 15   the phrase "stereo" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the stereo recited in the claim refers to.
Re claim 15    the phrases "others” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the “others” refers to.
Re claim 19    the phrases "the power”. There is insufficient antecedent basis for this limitation in the claim.
Re claims 15-18   the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Re claim 23    the phrases "the multiple systems”. There is insufficient antecedent basis for this limitation in the claim.
Re claim 24    the phrase "near” is a relative term which renders the claim indefinite.  The term "near”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Re claim 26    the phrases "the down converting circuitry”. There is insufficient antecedent basis for this limitation in the claim.
Re claim 27     the term “a building etc.” is improper claim language rendering the claim vague and indefinite for examination, since etc. is defined: other similar things. 
Re claims 27 and 28    the phrases "the input power”. There is insufficient antecedent basis for this limitation in the claim.
Re claims 27-30   the claim recites "may and might" is indirect, suggests optionally, and passive which renders any recitation claimed after not being patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Re claim 30    the phrases "the tether power”. There is insufficient antecedent basis for this limitation in the claim.
Re claim 30    the phrases "other conditioning” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the "other conditioning” refers to.
Re claim 31    the phrases "the power”. There is insufficient antecedent basis for this limitation in the claim.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Zawadzki et al.  (US 20190217952, TETHERED AERIAL DRONE SYSTEM).
Daly.  (US 9957045, Stackable Drones).
Johnson et al.  (US 20200218288, CONTROL SYSTEMS FOR UNMANNED AERIAL VEHICLES).
Dolata et al.  (US 20200369408, DETACHABLE POWER CABLE FOR UNMANNED AERIAL VEHICLE).
Walker et al.  (US 20170008626, SPOOLER FOR UNMANNED AERIAL VEHICLE SYSTEM).
Alegria.  (US 20170291704, AERIAL VEHICLE SYSTEM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7, 12, 13, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Daly.

Re claim 1    Referring to the figures and the Detailed Description, Zawadzki discloses:
A self-powered drone tether comprising: 
a. a rechargeable drone in flight (the rechargeable drone) (101); 
b. a drone that carries a powered tether (the tether drone) (103); 
d. a base station with a powered tether and tether deployment system (307, 315 and 105).
However Zawadzki fails to teach as disclosed by Daly: c. a coupling mechanism between the rechargeable drone and the tether drone (items of fig. 5); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Daly teachings of a coupling mechanism between the rechargeable drone and the tether drone into the Zawadzki for  coupling in a vertically stacked drone configuration.
Re claim 2    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether transmits both power and data (Zawadzki 105, Daly item 32 and matching contacts in the coupling socket 8 provide data and power communication between the stacked drones).
Re claim 5    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the coupling mechanisms between the tether drone and the rechargeable drone is an electromagnet, an electroplate, permanent magnet, or a mechanical binding mechanism (Daly fig. 5 depicts the limitation).
Re claim 6    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether drone has enough thrust to lift the tether itself and the rechargeable drone (combined Zawadzki fig’s. 1, 3 and Daly fig. 5 depicts the limitation). The system of claim 1 wherein, during the process of recharging, the weight of the tether drone, the rechargeable drone, and the tether is lifted either by the tether drone alone, by the rechargeable drone alone, or by a combination of both the tether drone and the rechargeable drone (Zawadzki fig’s. 1, 3 depict the limitations).
Re claim 7    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the drone being recharged, once coupled with the tether drone, is reeled in using the tether either to a lower altitude, the ground level, or to a docking mechanism (Zawadzki ¶ 0032, adjustable tether lengths allow for performing the above limitation).
Re claim 8    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether drone can take off and pull the tether to the desired coupling altitude (Zawadzki ¶ 0034, At that point, the first support drone 301 is launched).
Re claim 9    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the coupling maneuver can be performed both in the air or when the tether drone has landed (functional language, Daly fig. 1, 4 and 2)
Re claim 10    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the motions needed to align and connect the coupling mechanism is performed by having the tether drone stationary and the rechargeable drone moving (functional language, Daly is capable of performing the limitation, then it meets the claim, fig. 1, items 4 and 2).
Re claim 11    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the motions needed to align and connect the coupling mechanism is performed by having the rechargeable drone stationary and the tether drone moving (functional language, Daly is capable of performing the limitation, then it meets the claim, fig. 1, items 4 and 2).
Re claim 12    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the motions needed to align and connect the coupling mechanism is performed by having both the rechargeable drone and the tether drone moving (functional language, Daly is capable of performing the limitation, then it meets the claim, fig. 1, items 4 and 2).
Re claim 13    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the coupling mechanism carried by the tether drone is a landing pad (Daly fig. 5 item 6).
Re claim 14    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether drone has fiducials or other markings that can help the coupling maneuver (Daly col. 3, l 22-27).
                However Zawadzki, as modified above, discloses the claimed invention except for the rechargeable drone has fiducials or other markings that can help the coupling maneuver.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the rechargeable drone has fiducials or other markings that a help the coupling maneuver for more accurate coupling process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 15    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether drone, the rechargeable drone, and/or the base station carry sensors such as radar, ladar, stereo, ranging radios, and others to aid the coupling maneuver (Daly col. 3, l 22-27).
                However Zawadzki, as modified above, discloses the claimed invention except for the rechargeable drone, and/or the base station carry sensors such as radar, ladar, stereo, ranging radios, and others to aid the coupling maneuver .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the rechargeable drone, and/or the base station carry sensors such as radar, ladar, stereo, ranging radios, and others to aid the coupling maneuver for more accurate coupling process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 16    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the system is capable of sensing obstructions such as buildings and power lines and can automatically move and or retract the tether to avoid collision (Zawadzki fig’s 8, 9 and ¶ 0043, 0044).

Re claim 17    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the base station is mounted to a stationary platform such as a building or the ground (Zawadzki ¶ 0032).

Re claim 18     Referring to the figures and the Detailed Description Zawadzki, as modified above, fails to teach: the base station is mounted to a moving platform such as a ground vehicle or a ship. 
The Examiner takes official notice that it is old and well known in the art that the base station is mounted to a moving platform such as a ground vehicle or a ship. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Redecker to comprise the base station is mounted to a moving platform such as a ground vehicle or a ship as it is old and well known and it would have achieved the predictable result of increasing the mobility of self-powered drone tether to the required sites.
Re claim 21    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether does not carry power (Zawadzki by disconnecting item 107).
Re claim 22    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein multiple systems are deployed on a ground, air, or sea vehicle (Zawadzki ¶ 0032).
Re claim 23    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the multiple systems keep track of the location of the tethers and tether drones by modeling their location or by sensing their location and automatically avoiding entanglements (functional language, as best understood since no recitation/explanation of how automatically avoiding entanglements, Zawadzki is capable of performing the limitation, then it meets the claim, fig’s 8, 9 and ¶ 0043, 0044)..
Re claim 24    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 Zawadzki, as modified above, discloses the claimed invention except fiducials are mounted on the base station or near the base stations to aid with the positioning and coupling maneuvers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include fiducials are mounted on the base station or near the base stations to aid with the positioning and coupling maneuvers for increasing accuracy of coupling maneuvers process, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 25    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the tether drone is automatically reeled in and out with the tether while not in use or recharging another drone (Zawadzki, ¶ 0026).
Re claim 27    Referring to the figures and the Detailed Description, Zawadzki, as modified above,  discloses:
 The system of claim 1 wherein the input power can come from multiple sources including the vehicle (truck or ship) that may carry the base station, shore power (a building etc.), a battery bank, or a generator (Zawadzki, ¶ 0031, … battery pack).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Daly and further in view of Johnson.

Re claim(s) 3    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Johnson: The system of claim 1 where the voltage on the tether is above 500 volts.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Johnson teachings of the voltage on the tether is above 500 volts into the Zawadzki, as modified above, to operate large vehicles at 600-1000 volts or more.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Daly and further in view of Dolata.

Re claim(s) 4    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Dolata:  The system of claim 1 wherein the tether drone carries a down converting voltage system capable of converting voltage from the tether to the voltage needed by the rechargeable drone (¶ 0031).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Dolata teachings of the voltage on the tether is above 500 volts into the Zawadzki, as modified above, to operate large vehicles at 600-1000 volts or more.

Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Daly and further in view of Walker.

Re claim(s) 19    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Walker:  The system of claim 1 wherein the power is transmitted over a fiberoptic cable (106).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Walker teachings of wherein the power is transmitted over a fiberoptic cable into the Zawadzki, as modified above, to enable transmission of power and data over the same fiberoptic cable.
Re claim(s) 20    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Walker: The system of claim 1 wherein the tether is used as an aid to recover (land) the rechargeable drone  (106 via spool 112).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Walker teachings of wherein the tether is used as an aid to recover (land) the rechargeable drone into the Zawadzki, as modified above, to enable retracting or releasing the rechargeable drone.

Claim(s) 26 and 28-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki and further in view of Daly and further in view of Alegria.

Re claim(s) 26    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Alegria:  The system of claim 1 wherein the down converting circuitry in the drone automatically adjusts to the power needs of the drone being recharged (¶ 0108, item 232, … convert automatically -as a drone-the tether voltage to a more readily useable voltage for airborne motors ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of the down converting circuitry in the drone automatically adjusts to the power needs of the drone being recharged into the Zawadzki, as modified above, to convert the tether voltage to a more readily useable voltage for airborne motors.
Re claim(s) 28    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Alegria:  The system of claim 1 wherein the base station may condition the input power (¶ 0056, a power line 112 (FIGS. 13 and 14) that may be maintained at a safe DC voltage).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of the base station may condition the input power into the Zawadzki, as modified above, to convert the tether voltage to for the UAS by a DC-DC converter.
Re claim(s) 29    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Alegria: The system of claim 1 wherein the base station might convert the voltage to a higher voltage to reduce transmission losses in the tether (¶ 0058, Power transformers transform electrical voltage from one level or phase to another, on the alternative Dolata ¶ 0031).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of the down converting circuitry in the drone automatically adjusts to the power needs of the drone being recharged into the Zawadzki, as modified above, to transform the tether voltage to a more readily useable voltage for airborne motors.
Re claim(s) 30    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Alegria:  The system of claim 1 wherein the tether drone may need to convert the tether power to a lower voltage and other conditioning (¶ 0108).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of the down converting circuitry in the drone automatically adjusts to the power needs of the drone being recharged into the Zawadzki, as modified above, to convert the tether voltage to a more readily useable voltage for airborne motors.
Re claim(s) 31    Referring to the figures and the Detailed Description, Zawadzki, as modified above, fails to teach as disclosed by Alegria:  The system of claim 1 wherein the power is transmitted through the coupling mechanism to the rechargeable drone's recharging electronics (¶ 0110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Alegria teachings of the power is transmitted through the coupling mechanism to the rechargeable drone's recharging electronics into the Zawadzki, as modified above, to convert the tether voltage to a more readily useable voltage for airborne motors with high accuracy.
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642